Exhibit 10(ee)

LOGO [g196381g36o20.jpg]

May 27, 2011

Mr. James Dennedy

6177 Hathaway Road

Lebanon, OH 45036

Dear Jim:

We are pleased to extend an offer of employment for the position of Interim
Chief Executive Officer with Agilysys, Inc. You will be working in the Solon,
Ohio facility, reporting directly to me.

As a member of the Management team, you will be eligible for the following
compensation and benefits:

  •  

Starting annual base salary of $350,000

  •  

Annual target FY12 incentive of $350,000, paid upon the filing of the Agilysys
Form 10-K, based on achievement of objectives for the fiscal year ended March,
31, 2012, or your termination of employment resulting from death or disability.

  •  

The Company shall make an award of 42,000 shares of Restricted Stock, which will
vest at the rate of 3,500 shares per month during the period of your employment,
following the first open window period subsequent to approval by Agilysys’
shareholders of the 2011 Stock Incentive Plan. The Restricted Stock Agreement is
attached as Exhibit A.

  •  

Full participation in the Agilysys, Inc. health, life insurance, paid time off
(PTO), 401(K) and profit sharing plans. In addition, you will be eligible to
participate in the following executive benefit plans:

  -

Executive Life Insurance Plan

  -

Personal Liability Policy

  -

Health Management Program

  •  

We will also grant you 25 PTO days (not inclusive of designated holidays) for
each full calendar year of employment.

  •  

In lieu of an automobile allowance or reimbursement for expenses associated with
temporary living in Solon, the Company will reimburse you for your travel to
Cleveland and reasonable temporary living expenses.

  •  

The Company will reimburse up to $3,000 for your costs associated with a legal
review of this letter and your Employment Agreement, which is attached as
Exhibit B to this letter.

  •  

Your severance will be paid as outlined in your Employment Agreement, which will
replace any severance pursuant to Agilysys’ severance policies.



--------------------------------------------------------------------------------

  •  

This offer requires that you sign an Insider Trading Policy, Non-Disclosure
Agreement and Business Ethics Policy. You must also complete the Employment
Application enclosed with this employment package.

This offer of employment with Agilysys, Inc. is also contingent upon Agilysys’
receipt of negative drug screen results, to which you must consent (forms
enclosed). Also, Agilysys participates in the E-Verify Internet based system
operated by the Department of Homeland Security (DHS) in partnership with the
Social Security Administration (SSA) to electronically determine employment
eligibility of new hires and validity of Social Security Numbers. You will be
required to complete a Form I-9 and furnish proof of your identity and
eligibility to be employed in the United States.

Please follow the instruction sheet in this employment package to ensure the
steps for your on-boarding are completed in a timely manner. All new employees
are required to enroll to have pay deposited directly into accounts of their
choice. All pay stubs are electronic and available to view or print via the
Agilysys intranet.

We look forward to having you join the Agilysys management team. If you have any
further questions, please don’t hesitate to contact me or Kathleen Weigand.

Sincerely,

Keith Kolerus

Chairman of the Board

THIS OFFER LETTER AND THE INFORMATION CONTAINED HEREIN DO NOT IN ANY WAY
CONSTITUTE, AND SHOULD NOT BE CONSTRUED, AS A CONTRACT OF EMPLOYMENT BETWEEN THE
EMPLOYER AND THE EMPLOYEE OR A PROMISE OF EMPLOYMENT FOR ANY SPECIFIED LENGTH OF
TIME. NO EMPLOYEE OF THE COMPANY IS AUTHORIZED TO OFFER ANY AGREEMENT, ORAL OR
WRITTEN, FOR EMPLOYMENT FOR ANY SPECIFIED PERIOD OF TIME OR TO MAKE ANY
AGREEMENT CONTRARY TO THE COMPANY’S POLICIES.



--------------------------------------------------------------------------------

Exhibit B

EMPLOYMENT AGREEMENT

AGILYSYS, INC.

 

Employee Name:    James Dennedy    Position: Interim President and CEO    6177
Hathaway Road       Lebanon, Ohio 45036   

 

Effective Date:    May 27, 2011   

You are a valuable Agilysys employee, and we expect you to make a significant
contribution to Agilysys’ success. As a result, Agilysys, Inc. (“Agilysys”)
wishes to employ you under the terms of this Employment Agreement (“Agreement”),
which incorporates Keith Kolerus’s letter to you dated May 27, 2011 (“Offer
Letter”).

1. Employment Period. You will be employed by Agilysys for the period beginning
with the Effective Date set forth above and ending with the Termination Date as
defined in Paragraph 5, below (the “Employment Period”).

2. Position. You shall be employed in the position set forth above, with the
duties and responsibilities customarily associated with that position. From time
to time, Agilysys may determine that it is in Agilysys’ best interest to add to,
subtract from, or otherwise change your duties and responsibilities, or change
or eliminate your title.

3. Best Efforts. You shall devote all of your business time and attention to
your duties as an employee of Agilysys. You shall use your best efforts,
energies, and skills to advance the business of Agilysys, to further and improve
its relations with suppliers, customers and others, and to keep available to
Agilysys the services of its employees. You shall perform your duties in
compliance with all laws and Agilysys’ published policies, including ethical
standards set forth in the Code of Business Conduct.

4. Compensation. Your compensation and benefits will be provided pursuant to
Agilysys’ standard programs in effect from time to time. Agilysys reserves the
right, however, in its sole discretion, to impose salary reduction, and/or other
cost reduction programs, which may reduce your targeted cash compensation
(provided that any such program is not discriminatory and subject to your right
to terminate your employment for Change of Position as provided below. You shall
be eligible to participate in any and all employee benefit plans made available
from time to time to Agilysys employees generally and those specifically
provided for in this Agreement, other than automobile allowance.

5. Termination. Your employment may be terminated for Cause by Agilysys,
voluntarily by you, or without Cause by Agilysys. The earlier of one year from
your date of hire or the last date of your employment as a result of termination
for any of these reasons is the “Termination Date.”

A. Termination for Cause and Voluntary Termination. If your employment
terminates for any of the following reasons: (a) your death, disability, or
legal incompetence; (b) the issuance by Agilysys of a notice terminating your
employment “for Cause” (which, for these purposes, means: (i) breach of any term
of this Agreement or any other duty to Agilysys that is not cured within 30 days
of written notice thereof; (ii) dishonesty, fraud, or failure to abide by the
published ethical standards, conflict of interest, or a material breach of a
policy of Agilysys that is not cured within 30 days written notice thereof;
(iii) your conviction for any felony crime, or for any other crime involving
misappropriation of money or other property of Agilysys; (iv) misconduct,
malfeasance or insubordination; or (v) gross failure to perform under this
agreement (not including simply a failure to attain quantitative targets)); or
(c) you voluntarily resign your employment, then your salary will end on the
Termination Date.



--------------------------------------------------------------------------------

B. Termination Without Cause. If your employment is terminated by Agilysys for
any reason other than those identified in Paragraph 5.A., above (including
without limitation any automatic termination one year from your date of hire
pursuant to Paragraph 5), then you will be paid a severance (“Severance
Payments”) equal to one (1) year regular base salary, which will be at the rate
applicable to you at the time your employment terminates and will be paid during
regular pay intervals during the one (1) year period (“Severance Period”). In
case of termination without Cause, you will be eligible to continue to
participate in applicable medical and dental coverage program(s) available to
Agilysys employees for the duration of the Severance Period. You will not
otherwise be eligible for severance under any Agilysys severance plan.

C. Change of Position. If Agilysys changes your position such that your
responsibilities or compensation (including without limitation any equity
compensation) are substantially lessened (a “Change of Position”), then you may,
within 30 days of such Change of Position, give Agilysys written notice that you
are terminating your employment for this reason. Such termination for Change of
Position will be deemed a termination by Agilysys without Cause for purposes of
this Agreement and you shall be entitled to the Severance Payments described in
Paragraph 5.B., above.

6. Confidential Information. During the course of your employment, you have
learned, and will learn, various proprietary or confidential information of
Agilysys and/or its related and affiliated companies (including the identity of
customers and employees; vendor information; marketing information and
strategies; sales training techniques and programs; product development and
design; acquisition and divestiture opportunities and discussions; and data
processing and management information systems, programs, and practices). You
shall use such information only in connection with the performance of your
duties to Agilysys and agree not to copy, disclose, or otherwise use such
information or contest its confidential or proprietary nature. You agree to
return any and all written documents containing such information to Agilysys
upon termination of your employment.

7.

Restrictive Covenants.

A. No Hiring. During the Employment Period and for 12 months thereafter, you
agree not to employ or retain, have any other person or firm employ or retain,
or otherwise participate in the employment or retention of any person who was an
employee or consultant of Agilysys at any time during the 12 months preceding
the end of the Employment Period.

B. Non-Competition. In the event that (i) Agilysys terminates your employment
for Cause or (ii) you voluntarily terminate your employment with Agilysys for
any reason other than Change of Position, you agree that for a period of
12 months after such termination you will not be employed by, own, manage,
operate, or control, or participate, directly or indirectly, in the ownership,
management, operation, or control of, or be connected with (whether as a
director, officer, employee, partner, consultant, or otherwise), any business
which competes with the business of Agilysys, any peer group of Agilysys
identified in the three prior proxy statements of Agilysys, any Agilysys
customer, any vendor with whom Agilysys does business and any companies selling
enterprise computer systems, and related consulting, integration, maintenance
and professional services (the “Non-compete Obligation.”)

C. If Agilysys terminates your employment for any reason other than for Cause
(or if you terminate your employment for reasons of Change of Position), then
the above Non-Compete Obligation will not apply to you for a 12-month period,
unless Agilysys, at its option, elects to extend the Non-Compete Obligation to
you for up to a twelve-month period following the termination of your employment
(“Extended Non-Competition Period”), in which case Agilysys will pay your
regular base salary, in accordance with regular payroll practices (the
“Non-Competition Payments”), during the Extended



--------------------------------------------------------------------------------

Non-Compete Period.

Any Non-Competition Payments made to you, as described in the preceding
sentence, will be in lieu of Severance Payments. To the extent the
Non-Competition Period is shorter than the Severance Period applicable to you,
if any, Severance Payments, if applicable to you, will be made to you for the
duration of the remainder of the Severance Period after the end of the
Non-Competition Period. All decisions as to (i) whether to extend to you the
Non-Compete Obligation (and therefore, whether to make Non-Competition Payments
to you); and (ii) the duration of any such Extended Non-Compete Period, shall be
within the sole discretion of Agilysys, and will be communicated to you at the
time of termination. The Non-Competition Payments described in this subparagraph
apply only to termination of your employment by Agilysys for reasons other than
for Cause, or if you terminate your employment for reasons of Change of
Position.

It is understood and acknowledged that any Non-compete Obligation arising under
Paragraph 7 shall be in addition to any other obligations on your part under
this Agreement, including but not limited to the confidentiality and no-hiring
provisions of Paragraphs 7.A. and 7.B., above.

8. Assignment of Inventions. You agree to promptly and fully disclose to
Agilysys all ideas, inventions, discoveries, creations, designs, and other
technology and rights (and any related improvements or modifications thereof),
whether or not protectable under any form of legal protection afforded to
intellectual property (collectively, “Innovations”), relating to any activities
or proposed activities of the Agilysys and its affiliates, conceived or
developed by you during your employment, whether or not conceived during regular
business hours. Such Innovations shall be the sole property of Agilysys. To the
extent possible, such Innovations shall be considered a Work Made for Hire under
the U.S. Copyright Act. To the extent the Innovations may not be considered such
a Work Made for Hire, you agree to automatically assign to Agilysys, at the time
of creation of such Innovations, any right, title, or interest that you may have
in such Innovations. You further agree that you will execute such written
instruments, and perform any other tasks as may be necessary in the opinion of
Agilysys to obtain a patent, register a copyright, or otherwise protect or
enforce Agilysys’ rights in such Innovations.

9. Specific Performance and Injunctive Relief. You acknowledge that Agilysys
will be irreparably damaged if the provisions of this agreement are not
specifically enforced, that monetary damages will not provide an adequate remedy
to Agilysys, and that Agilysys is entitled to an injunction (preliminary,
temporary, or final) restraining any violation of this agreement (without any
bond or other security being required), or any other appropriate decree of
specific performance. Such remedies are not exclusive and shall be in addition
to any other remedy which Agilysys may have.

10. Severability and Reformation. The provisions of Paragraphs 6 through 10 of
this agreement constitute independent and separable covenants which shall
survive termination or expiration of the Employment Period. Any paragraph,
phrase, or other provision of this agreement that is determined by a court of
competent jurisdiction to be overly broad in scope, duration, or area of
applicability or in conflict with any applicable statute or rule shall be
deemed, if possible, to be omitted from this agreement. The invalidity of any
portion hereof shall not affect the validity of the remaining portions.

11.

Assignment.

(a) This agreement is personal to you, and cannot be assigned by you to any
other party.

(b) This agreement shall inure to the benefit of, and be binding upon and
enforceable by Agilysys, and by its successors and assigns. This agreement may
be assigned by Agilysys, without your consent, to a third party (“Assignee”) in
connection with the sale or transfer of all or substantially all of Agilysys’
business, whether by way of sale of stock, sale of assets, merger or other
transaction. Such



--------------------------------------------------------------------------------

assignment by Agilysys will not constitute nor be deemed a termination of your
employment by Agilysys, and will not give rise to any rights under Paragraph 5
of this Agreement. After such assignment, any further rights which you have
under this Agreement will be the responsibility of the Assignee.

12. General. This agreement (together with the Offer Letter) constitutes our
full understanding relating to your employment with Agilysys, and replaces and
supersedes any and all agreements, contracts, representations or understandings
with respect to your employment (collectively, “Prior Agreements”). This
agreement is governed by and is to be construed and enforced in accordance with
the internal laws of the State of Ohio, without giving effect to principles of
conflicts of law. In the event of a conflict between the terms hereof and the
provisions of Agilysys’ Employee Handbook, the terms hereof shall control;
otherwise, the provisions of the Employee Handbook shall remain applicable to
your employment relationship. This agreement may not be superseded, amended, or
modified except in a writing signed by both parties.

In witness whereof the parties have executed this agreement this 27th day of
May, 2011.

 

AGILYSYS, INC.

By:

 

 

  Keith Kolerus

Title:

  Chairman of the Board  

 

  James Dennedy   Interim President and Chief Executive Officer